                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

CECIL GRAVES,

               Plaintiff,

v.                                                           CV No. 18-1172 CG/GBW

PROPERTY AND CASUALTY
INSURANCE COMPANY OF HARTFORD,

               Defendant.


               ORDER SETTING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court on its Trial Scheduling Conference, held April

11, 2019. IT IS HEREBY ORDERED that a follow-up status conference will be held by

telephone on Tuesday, August 13, 2019, at 2:00 p.m. The conference will address the

scheduling and location of the trial and other significant pretrial hearings.

       Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE

 
 
